UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 15, 2012 PRIMO WATER CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34850 30-0278688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 104 Cambridge Plaza Drive Winston-Salem, NC27104 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:336-331-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 15, 2012, Primo Water Corporation (the “Company”) issued a press release announcing its financial results for the quarter and fiscal year ended December 31, 2011.A copy of the press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Current Report on Form 8-K and Exhibit 99.1 attached hereto is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits The following exhibit is furnished herewith: Exhibit No. Exhibit Description Press Release, dated March 15, 2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIMO WATER CORPORATION Date:March 15, 2012 By: /s/ Mark Castaneda Name: Mark Castaneda Title:
